DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 4-10, and 12-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22-23, which require all the limitations of an allowable claim, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/24/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Johanna P. Schwartz on 7/22/2021.
The application has been amended as follows: 
Please cancel claims 2-3, 16-17, and 19.
Allowable Subject Matter
Claims 1, 4-10, 12-14, and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or adequately suggest the product as claimed. In particular, the closest prior art, Nock (US 2,022,686), as set forth in pp. 3-4 of the Office Action dated 3/29/2021, teaches a composition that overlaps with that recited in claim 1. 
However, although Nock teaches a copper content of 2-12% (p. 2 col 1 ln. 26), which overlaps with the instantly claimed range of 6.6-8% copper, Applicant has filed a Declaration pursuant to 37 C.F.R §1.132, dated 6/29/2021, which demonstrates the criticality of the claimed copper content to achieving the average hot tearing value ranging from 1.5 to 2.5, as recited in claim 1. In contrast, Nock’s alloy examples include 4.25% Cu or 4.0% Cu (p. 1 col. 2 ln. 23-31, p. 2 col. 1 ln. 5-18), which are far outside of the instantly claimed range of 6.6-8% copper and would not be expected to achieve the claimed average hot tearing value. Furthermore, Nock is not concerned with alloy compositions having favorable hot tearing behavior, and does not disclose or suggest how to make an alloy with the recited average hot tearing value within the recited composition ranges. Thus, it would not appear likely for one of ordinary skill in the art to arrive at the claimed invention from following the disclosure of Nock, absent the benefit of Applicant’s disclosure. 
Therefore, claim 1 is distinct over the prior art. Claims 4-10, 12-14, and 22-23 further limit the subject matter of claim 1 and are thus also distinct over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734